Citation Nr: 1453429	
Decision Date: 12/04/14    Archive Date: 12/10/14

DOCKET NO.  12-17 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include post-traumatic stress disorder (PTSD) and a dysthymic disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1968 to November 1971, and from November 1990 to March 1991; and had additional service with the U.S. Naval Reserve.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision that, in pertinent part, denied service connection for an acquired psychiatric disability.  The Veteran timely appealed.

In August 2012, the Veteran and his wife testified during a hearing before the undersigned at the RO.  During the hearing, the Veteran waived initial consideration of updated VA treatment records by the RO.

Lastly, in addition to reviewing the Veteran's paper claims file, the Board has surveyed the contents of his electronic claims file.

The issue of service connection for bilateral peripheral neuropathy of the lower extremity has been raised by the record (November 2014 correspondence), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDING OF FACT

Resolving all doubt in the Veteran's favor, an acquired psychiatric disability had its onset in service. 



CONCLUSION OF LAW

An acquired psychiatric disability, to include PTSD and a dysthymic disorder, was incurred in service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  In view of the Board's favorable decision in this appeal, further assistance is unnecessary to aid the Veteran in substantiating his claim.  

II.  Analysis

The Veteran contends that service connection is warranted for an acquired psychiatric disability, to include PTSD and a dysthymic disorder, on the basis that its onset was in active service.

Service connection is awarded for disability that is the result of a disease or injury in active service.  38 U.S.C.A. §§ 1110, 1131.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

With respect to the showing of chronic disease, there must be a combination of sufficient manifestations to identify the disease entity and sufficient observation at the time, as distinguished from isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303 (2014).  

Service connection may also be presumed, for certain chronic diseases, such as a psychosis, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, and disorders noted at the time of examination, acceptance, and enrollment; or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014).

Service connection for PTSD requires a current medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125 (the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (1994) (DSM-IV)); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible evidence that the claimed in-service stressor actually occurred.  See 38 C.F.R. § 3.304(f). 

In the case of a Veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, the Secretary of the VA shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service, satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304.  

Here, the Veteran reported experiencing rocket and mortar fire almost every night while he was stationed in Da Nang in Vietnam; and indicated that one hit pretty close and knocked him from his bunk.  He reported that the situation was terrifying.  The Veteran reported that the sounds of gunfire around the perimeter also were scary, and that he was terrified when put on guard duty because he did not know whether the firing was friendly or an enemy.  The Veteran also reported that, in November 1969, he flew to a base called "Fhubia;" and that the aircraft landed under heavy fire and then lifted again and flew to Chu Lai.  He reported that Chu Lai also was "shelled almost nightly."  The Veteran reported that his weapon was always locked up in the communication center where he worked, which made him feel helpless.  He reported flying to other bases, and that he did his job in constant fear.  His service personnel records reflect the Veteran's participation in the Vietnam Summer-Fall 1969 Campaign, the Vietnam Winter-Spring 1970 Campaign, and the 13th Campaign Unnamed.  The Veteran described other incidents of violence and conflict among U.S. troops.

VA has amended its regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing in-service stressors.  75 Fed. Reg. 39843 (July 13, 2010).

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  

38 C.F.R. § 3.304(f)(3) (effective July 13, 2010).

The primary effect of the amendment of 38 C.F.R. § 3.304(f)  is the elimination of the requirement for corroborating evidence of a claimed in-service stressor if it is related to the Veteran's fear of hostile military or terrorist activity.  In place of corroborating any reported stressor, a medical opinion must instead be obtained from a VA, or a VA contracted, psychiatrist or psychologist.

The Veteran's Form DD 214 confirms his service in Vietnam and his duty assignment as a data communications terminal specialist.  Notably, the Veteran's personnel records show that he was awarded the Vietnam Campaign Medal with 60 Device, among other medals and awards.  Moreover, a VA examiner in September 2010 found that the Veteran's stressors were adequate to meet the Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) stressor criterion.

However, the report of the September 2010 VA examination does not reveal a current diagnosis of PTSD.  Rather, the Axis I diagnosis is dysthymic disorder; and the examiner opines that it is at least as likely as not that the Veteran's dysthymic disorder is related to his active service-specifically, a result of the claimed stressors related to the Veteran's fear of hostile, military, or terrorist activity.  No formal psychometric testing was administered.

In this case, VA records show that the Veteran first presented for psychiatric treatment in October 2007; and that, since then, he had received VA treatment from Dr. Rodolfo Medina until 2011, when Dr. Medina retired.  In February 2010, Dr. Medina assessed the Veteran with protracted PTSD that had impaired him for a long time; and indicated that the Veteran also suffered from chronic depression (dysthymic disorder) secondary to PTSD.  Dr. Medina noted the Veteran's reports of bombing on his first day in Vietnam and that he feared he would not live to see another day.  The Veteran reported that there was constant bombardment of the barracks which frightened him.  Chronic PTSD was again diagnosed in July 2010.  

The Board notes that the Veteran had been in therapy for several years, and that PTSD was first clinically diagnosed by Dr. Medina in 2007.  Records reflect that Dr. Medina was a chief psychiatrist at a VA medical center prior to his retirement.  See Cohen v. Brown, 10 Vet. App. 128, 140 (1997) (holding that a "PTSD diagnosis by a mental health professional must be presumed (unless evidence shows to the contrary) to have been made in accordance with the applicable DSM criteria as to both the adequacy of the symptomatology and the sufficiency of the stressor").  
The evidence of record also reflects that the Veteran's dysthymic disorder is secondary to his PTSD.  Although a diagnosis of PTSD was not rendered during the September 2010 VA examination, the Board notes that VA treatment records during the pendency of the appeal include diagnoses of PTSD and dysthymic disorder rendered by a VA psychiatrist.

In August 2012, the Veteran testified that he continued to receive VA treatment for PTSD from a therapist, and that he took psychotropic medications.  He testified that his symptoms started when he came home following military service, and that he now considered attending group therapy.

The Board notes that the Veteran has described longstanding depression and anxiety since returning from active service.  This evidence is also corroborated by the September 2010 examiner who noted significant evidence of a dysthymic disorder that appears to have begun on or about the time of the Veteran's active service, and had remained somewhat consistent and steady to date since Vietnam.

Given the nature of the disability, the Veteran's credible lay statements, and post-service treatment records reflecting both PTSD and a dysthymic disorder, and the September 2010 opinion linking the Veteran's current symptoms with active service, the Board finds that the Veteran's acquired psychiatric disability, to include PTSD and dysthymic disorder, is the result of disease or injury incurred in service.  See Hodges v. West, 13 Vet. App. 287, as amended (2000).  It is noted that the psychiatric symptoms which have been variously diagnosed, to include as anxiety and major depressive disorder, are contemplated in the grant of service connection for an acquired psychiatric disorder.  

Accordingly, service connection is warranted for an acquired psychiatric disability.  In reaching this decision, the Board has extended the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107.


ORDER

Service connection for an acquired psychiatric disability, to include PTSD and a dysthymic disorder, is granted.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


